 1   Eric Grant
     Deputy Assistant Attorney General
 2
      Andrew “Guss” Guarino
 3    Trial Attorney, Indian Resources Section
      999 18th Street, South Terrace, Suite 370
 4
      Denver, Colorado 80202
 5    Office: 303-844-1343 Fax: 303-844-1350
      E-mail: guss.guarino@usdoj.gov
 6
      David L. Negri
 7    Trial Attorney, Natural Resources Section
      c/o US Attorney’s Office
 8    800 Park Blvd., Suite 600
      Boise, Idaho 83712
 9    Tel: (208) 334-1936; Fax: (208) 334-1414
      E-mail: david.negri@usdoj.gov
10

11    Environment and Natural Resources Division
      United States Department of Justice
12    Attorneys for the United States

13
                                 UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF NEVADA

15   UNITED STATES OF AMERICA,             ) 3:73-CV-00127-MMD-WGC
                                           )
16                   Plaintiff,            )
                                           )
17   WALKER RIVER PAIUTE TRIBE,            )
                                           ) MOTION TO ADMIT COUNSEL FOR THE
18
            Plaintiff-Intervenor,          ) UNITED STATES
19
           vs.                             )
                                           )
20   WALKER RIVER IRRIGATION DISTRICT, )
     a corporation, et al.,                )
21                                         )
                     Defendants.           )
22   _____________________________________ )

23
            Pursuant to 28 U.S.C. 516, et seq. and LR-IA-11-3, the United States moves for
24
     the admission of Tyler J. Eastman to the Bar of this Court for the purpose of representing
25
     the United States, including its political subdivisions, officers, and employees, in this
26   MOTION TO ADMIT COUNSEL FOR THE UNITED STATES                                       Page 1 of 3
 1   action during the period of his employment by the United States as an attorney.

 2   The paragraphs below are provided in support of this motion.

 3        1. Federal statute provides that “the conduct of litigation in which the United
              States, an agency, or officer thereof is a party . . . is reserved to officers of
 4
              the Department of Justice, under the direction of the Attorney General.” 28
 5
              U.S.C. § 516. Pursuant to this authority, “any officer of the Department of
 6
              Justice, may be sent by the Attorney General to any State or district in the
 7
              United States to attend to the interests of the United States in a suit pending
 8            in a court of the United States . . . .” 28 U.S.C. § 517.
 9        2. LR-IA 11-3 provides that

10                  [u]nless the court orders otherwise, any attorney who is a member in
              good standing of the highest court of any state, commonwealth, territory, or
11            the District of Columbia, who is employed by the United States as an
              attorney and has occasion to appear in this court on behalf of the United
12            States, is entitled to be permitted to practice before this court during the
              period of employment upon motion by the employing federal entity, the
13            United States Attorney, the United States Trustee’s Office, or the Federal
              Public Defender for this district or one of the assistants.
14

15        3. Tyler J. Eastman has been a licensed attorney since 2018. Mr. Eastman is a
              member in good standing of the State Bar of Oregon (Bar # 185023). Since
16
              2018, Mr. Eastman has been an attorney employed by the United States
17
              Department of Justice, Environment and Natural Resources Division,
18
              Indian Resources Section and his office is located in Washington, D.C. Mr.
19
              Eastman has never been subject to any disciplinary action by any bar.
20

21                                       CONCLUSION

22          The United States requests an Order permitting Tyler J. Eastman to practice

23   before this Court in this action during the period of his employment by the United
     States as an attorney. Mr. Eastman will practice with and alongside other counsel of
24
     record for the United States, Messrs. Guarino and Negri.
25

26   MOTION TO ADMIT COUNSEL FOR THE UNITED STATES                                         Page 2 of 3
 1          Respectfully submitted this 14th day of December 2018.

 2

 3                                                         /s/ Andrew “Guss” Guarino
                                                             Andrew “Guss” Guarino
 4
                                                          Attorney for the United States
 5

 6

 7

 8

 9

10

11                                     CERTIFICATE OF SERVICE

12
            It is hereby certified that on December 14, 2018 service of the foregoing was made through
13   the court’s electronic filing and notice system (ECF) to all of the registered participants.

14           Further, pursuant to the Superseding Order Regarding Service and Filing in Subproceeding
     C-125-B on and by All Parties (ECF 2100) at 10 ¶ 20, the foregoing does not affect the rights of
15   others and does not raise significant issues of law or fact. Therefore, the United States has taken
     no step to serve notice of this document via the postcard notice procedures described in paragraph
16   17.c of the Superseding Order.
17   By    /s/ Andrew “Guss” Guarino
               Andrew “Guss” Guarino
18

19

20                                                               IT IS SO ORDERED.
21

22          December 17, 2018
     Dated: _________________                                    ______________________
                                                                 U.S. District Judge
23

24

25

26   MOTION TO ADMIT COUNSEL FOR THE UNITED STATES                                    Page 3 of 3
